Name: Commission Regulation (EEC) No 2105/81 of 16 July 1981 amending for the ninth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 81 No L 207/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2105/81 of 16 July 1981 amending for the ninth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION:Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ( 1), as last amended by the Act of Accession of Greece, and in particular Article 57 thereof, Article 1 Whereas Commission Regulation (EEC) No 223 /77 (2), as last amended by Regulation (EEC) No 1664/81 (3), makes provision for the use of Control Copies T No 5 as proof that goods have been put to a prescribed use and/or have arrived at a prescribed destination; » Whereas experience has shown that there is a need to provide for the use of loading lists as the descriptive part of Control Copy T No 5 ; Regulation (EEC) No 223 /77 is hereby amended as follows : 1 . Article 1 (3 ) is replaced by the following: '3 . The forms to be completed as the special Community transit document, hereinafter referred to as "Control Copy T No 5", as proof that the goods have been used for a specific purpose and/or have arrived at a prescribed destination shall conform, except as regards the dimensions of the boxes wholly or partly delineated by dotted lines, to the specimens in Annexes VI, VI A and VI B. The Control Copy T No 5 shall be issued and used in accordance with the provisions of Articles 10 to 13a.' 2 . Article 2 (4 ) is replaced by the following : '4 . The paper referred to in paragraphs 1 , 2 and 3 shall be white, except for the loading lists referred to in Article 1 (2), for which the colour of the paper may be left to the choice of the user.' 3 . The following subparagraph is added to Article 2 Whereas it should be possible, where appropriate, for loading lists to be completed by data processing; whereas in this case the procedure involved is such that, provided the necessary guarantees are given, the requirements relating to the list can be made more flexible; Whereas Regulation (EEC) No 223/77 should therefore be amended; (5 ): '(d) 297 X 420 mm for the loading lists T5 , the specimen for which is shown in Annex VI B , a tolerance in the length of 5 or +8 mm being allowed.' (^ OJ No L 38 , 9 . 2 . 1977, p . 1 . ( 2) OJ No L 38 , 9 . 2 . 1977, p. 20. ( 3) OJ No L 166 , 24 . 6 . 1981 , p. 11 . No L 207/2 Official Journal of the European Communities 27 . 7 . 81 and/or destination of the goods described above and in the continuation sheet(s) T5bis attached." 4 . Article 2 ( 11 ) is replaced by the following: ' 11 . The provisions of paragraphs 2 , 4 , 5 ( a), 6 first and second subparagraphs, 9 and 10 second and third subparagraphs, shall apply also to Control Copy T No 5 . However, the guilloche patterned background referred to in paragraph 2 shall be blue for the front and back of the original of Control Copy T No 5 and for the front of the original of continuation sheet T5bis and of the loading list is: 3 . The number of continuation sheets T5bis used and their printed serial numbers shall be shown in box 107 of the Control Copy T No 5 which they accompany. The registration number of the Control Copy T No 5 shall be shown in the box for registration particulars of each continuation sheet T5bis. Article 10b 5 . Article 10 is replaced by the following: 'Article 10 1 . The competent customs authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T No 5 with one or more loading lists T5 giving the particulars normally shown in boxes 41 , 43 , 49 and 100 to 103 and 105 of form T5, provided that all the forms relate to a single consignment of goods , which are loaded on one single means of transport, and are destined for a single consignee and a single use and/or destination. Proof that the conditions prescribed by a Community measure as to the use and/or destination of goods imported into, exported from, or moving within the Community have been complied with shall be furnished by production of Control Copy T No 5 . A Control Copy T No 5 is a completed form T5 , accompanied, if necessary, by one or more forms T5bis, in the circumstances referred to in Article 10a, or by one or more loading lists T5 , in the circumstances referred to in Articles 10b and 10c.' 2 . Only the front of the loading list T5 form may be used. Each item shown on the loading list T5 must be preceded by a serial number and all the particulars indicated in the column headings must be furnished. 6 . The following Articles are inserted after Article 10 : A horizontal line must be drawn after the last entry and the remaining unused spaces barred so that any subsequent addition is impossible. The total number of packages containing the goods listed and the total gross and net weights of these goods must be shown at the foot of the appropriate columns. 'Article 10a 1 . The competent customs authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T No 5 with one or more continuation sheets T5bis in cases where all the forms relate to a single consignment of goods, which are loaded on one single means of transport, and are destined for a single consignee and a single use and/or destination . 3 . Where loading lists T5 are used, boxes 41 , 43 , 49 and 100 to 103 and 105 of the Control Copy T No 5 to which it refers must be barred and the Control Copy may riot be accompanied by a form T5bis. 4 . Where loading lists T5 are used, the undertaking given by the person concerned in box 108 of the . Control Copy T No 5 is to be worded as follows : "The person concerned, represented by . . ., hereby undertakes to ensure the declared use and/or destination of the goods described in the loading list(s) attached." 2 . Where continuation sheets T5bis are used, the undertaking given by the person concerned in box 108 of the Control Copy T No 5 is to be worded as follows : "The person concerned, represented by . . ., hereby undertakes to ensure the declared use 27. 7 . 81 Official Journal of the European Communities No L 207/3 5 . The number of loading lists T5 used and their printed serial numbers shall be shown in box 107 of the Control Copy T No 5 . The registration number of the Control Copy T No 5 shall be shown in the box for registration particulars of each loading list T5 . Article 10c all guarantees required by the customs authorities are given. The undertaking to whom the authorization is given shall be responsible ih any case of fraudulent use of loading lists.' 7 . Article 11 ( 1 ) and (2) are replaced by the following: ' 1 . Control Copy T No 5 and, where appropriate, continuation sheets T5bis or loading lists T5 shall be made out by the person concerned in one original and at least one copy, each of which must bear the original signature of the person concerned. 2 . Control Copy T No 5 and, where appropriate, continuation sheets T5bis or loading lists T5 shall , as regards the description of goods and any additional information, show all the particulars required by the provisions relating to the Community measure imposing the control.' 8 . The Annex to this Regulation shall be inserted as Annex VI B. 1 . The authorization referred to in Article 10b ( 1 ) may allow undertakings whose records are based on a system of electronic or automatic data processing to use ' loading lists T5 completed by such data processing which, although they include all the particulars provided for in the list as printed in Annex VI B do not comply with all the conditions of Article 1 (3 ), of Article 2 (4), (5 ) ( d), (9), ( 10) second subparagraph and ( 11 ) as regards the requirement of the guilloche patterned background, and that of Article 10b (2) as regards the requirement that each item shown on the list must be preceded by a serial number. These lists must, however, be designed and completed in such a way that they can be used without difficulty by the customs and other authorities in question. 2 . The authorization referred to in paragraph 1 shall be granted only to those undertakings where Article 2 This Regulation shall enter into force on 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission T ® RE GI ST RA TI ON IM PO RT AN T NO TE S : 1. A loa din g lis tm ay be us ed on ly wh en the go od st o wh ich itr ela tes are for the sa me us e an d/ or de sti na tio n wh ich is to be sh ow n in bo x 10 4 of the Co ntr ol Co py T No 5 to wh ich it is att ac he d. 2. Ag ric ult ura lp rod uc ts for ex po rta tio n mu st be de sc rib ed in ac co rda nc e wi th the no me nc lat ure us ed for ref un d pu rpo se s. 3. De tai ls of lic en ce s or ad va nc e fix ing ce rtif ica tes ins tea d of be ing sh ow n in bo x 10 5 of Co ntr ol Co py T No 5 mu st be sh ow n on the loa din g lis tf oll ow ing the de sc rip tio n of the go od st o wh ich the y rel ate . C O M M U N IT Y TR AN SI T Lo ad ing lis t No A 00 00 00 at ta ch ed to Co nt ro lC op yT No 5 be ar ing se ria ln um be r O RI G IN AL (F or na tio na l us e) A N N E X V I B A N N E X Ite m No Ma rks ,n um be rs, nu mb er an d kin d of pa ck ag es ;d es cri pti on of go od s an d, wh ere ap pro pri ate ,p art icu lar s of the ir co mp os itio n C.C .T. he ad ing No Gr os s we igh t (kg ) Ne tw eig ht (kg ) RE SE RV ED FO R CU ST OM S in fig ure s in w or ds ¢ - - ¢ TO TA L (kg ) TO TA L (kg ) TO TA LN UM BE R OF PA CK AG ES (in fig ure s): At on .. (S ign atu re of pe rso n co nc ern ed ) IM PO RT AN T NO TE S : 1. A loa din g lis tm ay be us ed on ly wh en the go od st o wh ich itr ela tes are for the sa me us e an d/ or de sti na tio n wh ich is to be sh ow n in bo x 10 4 of the Co ntr ol Co py T No 5 to wh ich it is att ac he d. 2. Ag ric ult ura lp rod uc ts for ex po rta tio n mu st be de sc rib ed in ac co rda nc e wi th the no me nc lat ure us ed for ref un d pu rpo se s. 3. De tai ls of lic en ce s or ad va nc e fix ing ce rtif ica tes ins tea d of be ing sh ow n in bo x 10 5 of Co ntr ol Co py T No 5 mu st be sh ow n on the loa din g lis tf oll ow ing the de sc rip tio n of the go od st o wh ich the yr ela te . C O M M U N IT Y TR AN SI T Lo ad ing lis t f 5 N o A 00 00 00 CO PY at ta ch ed to Co nt ro lC op yT No 5 be ar ing se ria ln um be r r~ REG IST RAT ION ~I (F or na tio na l 1 use ) 1 1 1 1 L J Ite m No Ma rks ,n um be rs, nu mb er an d kin d of pa ck ag es ;d es cri pti on of go od sa nd ,w he re ap pro pri ate ,p art icu lar so f the ir co mp os itio n C.C .T. he ad ing No Gr os sw eig ht (kg ) Ne tw eig ht (kg ) RE SE RV ED FO R CU ST OM S in fig ure s in wo rd s - ¢ ¢ TO TA L( kg ) TO TA L (kg ) TO TA LN UM BE R OF PA CK AG ES (in fig ure s): At on (S ign atu re of pe rso n co nc ern ed )